Bx the Court.
This case is not to be distinguished from that of Forsyth v. McCormick*, where the condition of an appeal bond expressed in the same language with this, was held to be too great a departure from the act of Assembly pi’escribing the form, and essentially in not securing the main purpose for which an appeal bond is required. This.bond contains no covenant to perform the sentence, judgment or decree of the Superior Court.— Judgment must be entered for the Defendants.

 2 Law Repos. 472.